                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE

TRAVIS CLOSE and TINA CLOSE et al.,      )
                                         )
      Plaintiffs,                        )    No. 1:18-cv-110
                                         )
v.                                       )    JURY DEMAND
                                         )
COOL RUNNINGS EXPRESS, INC.,             )     Judge Reeves
and BENJAMIN SCOTT BREWER,               )    Magistrate Lee
                                         )
      Defendants.                        )
______________________________________________________________________________

          COOL RUNNINGS EXPRESS, INC.’S PRETRIAL DISCLOSURES
______________________________________________________________________________

       Pursuant to the Scheduling Order entered in this case (D.E. #66) and Fed. R. Civ. P.

26(a)(3)(A)(ii) and (iii), Defendant Cool Runnings Express, Inc. makes the following pretrial

disclosures:

       1.      The designation of those witnesses whose testimony the party expects to present by

deposition and, if not taken stenographically, a transcript of the pertinent parts of the deposition.


       DISCLOSURE:

       1. Benjamin Scott Brewer

       2. Tina Close

       3. Travis Close

       4. Tim Christopherson, D.C.

       5. Billy Sizemore

       6. Cretty Sizemore
       2.      An identification of each document or other exhibit, including summaries of other

evidence—separately identifying those items the party expects to offer and those it may offer if

the need arises.


       DISCLOSURE: This Defendant expects to offer the following exhibits into evidence:

       1. Brands Insurance records, CR 0483-85;

       2. Marten Transport agreement, CR 3770-71;

       3. Marten Transport records, CR 0167-69, 0242-44;

       4. MedTox records, CR 0314; and

       5. Brewer employment records. CR 0164-66, 0174-91.


       This Defendant may offer the following exhibits into evidence:

       1. Florida accident records, CR 0307-11;

       2. Plaintiff Travis Close’s Responses to Esurance’s First Set of Interrogatories;

       3. Plaintiff Travis Close’s Responses to Esurance’s First Request for Production of
          Documents;

       4. Plaintiff Travis Close’s Responses to Esurance’s First Request for Admissions;

       5. Plaintiff Travis Close’s Responses to Esurance’s Second Request for Admissions;

       6. Affidavit of Travis Close dated August 13, 2019, and filed as an exhibit to Plaintiffs’
          Response to Defendant Esurance’s Motion for Summary Judgment;

       7. Plaintiff Ansley Close’s Responses to Esurance’s First Request for Production of
          Documents;

       8. Plaintiff Ansley Close’s Response to Esurance’s First Set of Interrogatories;

       9. Plaintiff Gavin Close’s Responses to Esurance’s First Request for Production of
          Documents;

       10. Plaintiff Gavin Close’s Response to Esurance’s First Set of Interrogatories;
11. Affidavit of Gavin Close dated August 26, 2019, and filed as an exhibit to Plaintiffs’
    Response to Defendant Esurance’s Motion for Summary Judgment;

12. Plaintiff Tina Close’s Responses to Esurance’s First Request for Production of
    Documents;

13. Plaintiff Tina Close’s Response to Esurance’s First Set of Interrogatories;

14. Plaintiff Tina Close’s Responses to Esurance’s First and Second Requests for
    Admissions;

15. Summary of Medical Bills of Tina Close, including attachments;

16. Summary of Medical Bills of Travis Close, including attachments;

17. Fast Access Healthcare, P.L.L.C. records for Tina Close;

18. Henegar Counseling Center records for Travis Close and Tina Close;

19. North Shore Chiropractic & Rehab records for Tina Close;

20. Doctors Express records for Travis Close;

21. Fast Access Healthcare, P.L.L.C. records for Travis Close;

22. North Shore Chiropractic & Rehab records for Travis Close;

23. Signal Mountain Pediatrics records for Ansley Close;

24. Signal Mountain Pediatrics records for Gavin Close;

25. Any other documents produced or filed in this matter.
                                       Respectfully submitted,

                                       KAY GRIFFIN, PLLC


                                       By: s/ Michael A. Johnson
                                           John J. Griffin, Jr. (#15446)
                                           Michael A. Johnson (#30210)
                                           222 Second Avenue North, Suite 340-M
                                           Nashville, Tennessee 37201
                                           615-742-4800
                                           john.griffin@kaygriffin.com
                                           michael.johnson@kaygriffin.com

                                       Attorneys for Cool Runnings Express, Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing has been served via CM/ECF
upon the following:

       Danny R. Ellis
       Truck Wreck Justice, PLLC
       1419 Market Street
       Chattanooga, TN 37402

       Rebecca C. Blair
       Claire G. Sawyer
       The Blair Law Firm
       1608 Westgate Circle Suite 100
       Brentwood, TN 37027

       Thomas M. Horne, Esq.
       Luther-Anderson, PLLP
       100 W. Martin Luther King Blvd.
       One Union Square, Suite 700
       Chattanooga, TN 37402

on this the 19th day of April, 2021.

                                             s/ Michael A. Johnson
                                             Michael A. Johnson
